 

Exhibt 10.4

 

 

January 29, 2018

  

MTech Acquisition Corp. 

10124 Foxhurst Court, 

Orlando, Florida 32836

 

EarlyBirdCapital, Inc. 

366 Madison Avenue 

New York, New York 10017 

 

  Re: Initial Public Offering

  

Gentlemen: 

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between MTech
Acquisition Corp., a Delaware corporation (the “Company”), and EarlyBirdCapital,
Inc. as representative (the “Representative”) of the several Underwriters named
in Schedule I thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each comprised
of one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one warrant, each warrant exercisable for one share of
Common Stock (each, a “Warrant”). Certain capitalized terms used herein are
defined in paragraph 12 hereof. 

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows: 

 

1. If the Company solicits approval of its stockholders of a Business
Combination, each of the undersigned will vote all shares of Common Stock and
Founder’s Common Stock beneficially owned by it, whether acquired before, in or
after the IPO, in favor of such Business Combination. 

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Certificate of Incorporation,
as the same may be amended from time to time, each of the undersigned will, as
promptly as possible, cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the Common Stock sold as part of the
Units in the IPO (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest earned on the Trust Account net of interest that may be used by the
Company to pay its franchise and income taxes payable and up to $15,000 of any
remaining interest for dissolution expenses, divided by the number of then
outstanding public shares, which redemption will completely extinguish public
stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in the cases of clauses (ii) and (iii) to the Company’s obligations
under Delaware law to provide for claims of creditors and other requirements of
applicable law. The undersigned hereby waives any and all right, title, interest
or claim of any kind the undersigned may have in the future in or to any
distribution of the Trust Account and any remaining net assets of the Company as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Account for any reason whatsoever. In
the event of the liquidation of the Trust Account, Steven Van Dyke agrees to
indemnify and hold harmless the Company for any debts and obligations to target
businesses or vendors or other entities that are owed money by the Company for
services rendered or contracted for or products sold to the Company, but only to
the extent necessary to ensure that such debt or obligation does not reduce the
amount of funds in the Trust Account below $10.00 per share; provided that such
indemnity shall not apply (i) if such vendor or prospective target business
executed an agreement waiving any right, title, interest or claim of any kind
they may have in or to any monies held in the Trust Account, or (ii) as to any
claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended (the “Securities Act”). Each of the undersigned acknowledges and agrees
that there will be no distribution from the Trust Account with respect to any
Warrants, all rights of which will terminate on the Company’s liquidation.   

 



 





 

3. Each of the undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, such transaction must be approved by a
majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm, or another
independent entity that commonly renders valuation opinions on the type of
target business the Company is seeking to acquire, that such Business
Combination is fair to the Company’s unaffiliated stockholders from a financial
point of view. 

 

4. Neither of the undersigned nor any affiliate of the undersigned will be
entitled to receive and will not accept any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement under the caption “Prospectus
Summary – The Offering – Limited payments to insiders.” 

 

5. Neither of the undersigned nor any affiliate of the undersigned will be
entitled to receive or accept a finder’s fee or any other compensation in the
event either of the undersigned, any member of the family of the undersigned or
any affiliate of the undersigned originates a Business Combination. 

 

6. (a) MTech Sponsor LLC will place into escrow all shares of Founder’s Common
Stock, portions of which shall be subject to forfeiture in the event the
Underwriters do not exercise their over-allotment option in full, pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent. 

 

(b) Neither of the undersigned will, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge, or otherwise dispose of, (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Units, shares of Common Stock, shares of Founder’s Common
Stock, Warrants of the Company or any securities convertible into, or
exercisable or exchangeable for shares of Common Stock, or publicly announce an
intention to effect any such transaction, for a period of 180 days after the
date of the Underwriting Agreement. 

 

(c) MTech Sponsor LLC agrees that until the Company consummates a Business
Combination, the undersigned’s Founder’s Units (and underlying securities) will
be subject to the transfer restrictions described in the Founder Units Purchase
Agreement relating to the undersigned’s Founder’s Units. 

 

7. Each of the undersigned hereby waives any right to exercise conversion rights
with respect to any shares of the Common Stock or Founder’s Common Stock owned
or to be owned by the undersigned, directly or indirectly, whether such shares
be part of the Founder’s Common Stock or shares of Common Stock purchased by the
undersigned in the IPO or in the aftermarket, and each agrees not to seek
conversion with respect to such shares in connection with any vote to approve a
Business Combination or to sell any such shares in a tender offer undertaken by
the Company in connection with a Business Combination.  

 

8. Each of the undersigned has full right and power, without violating any
agreement by which he or it is bound, to enter into this letter agreement.  

 

9. Each of the undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth or Seventh of the Company’s Amended and Restated
Certificate of Incorporation prior to the consummation of a Business Combination
unless the Company provides public stockholders with the opportunity to convert
their shares of Common Stock upon such approval in accordance with such Article
Sixth thereof. 

 



 





 

10. In the event that the Company does not consummate a Business Combination and
must liquidate and its remaining net assets are insufficient to complete such
liquidation, Steven Van Dyke agrees to advance such funds necessary to complete
such liquidation and agrees not to seek repayment for such expenses. 

 

11. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each of the undersigned hereby (i)
agrees that any action, proceeding or claim against him arising out of or
relating in any way to this letter agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive, (ii) waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum and (iii) irrevocably agrees to appoint Ellenoff Grossman & Schole LLP as
agent for the service of process in the State of New York to receive, for the
undersigned and on his behalf, service of process in any Proceeding. If for any
reason such agent is unable to act as such, the undersigned will promptly notify
the Company and the Representative and appoint a substitute agent acceptable to
each of the Company and the Representative within 30 days and nothing in this
letter will affect the right of either party to serve process in any other
manner permitted by law. 

 

12. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsor of the Company
immediately prior to the IPO; (iii) “Founder’s Common Stock” shall mean all of
the shares of Class B common stock, par value $0.0001 per share, of the Company
acquired by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the shares
of Common Stock issued in the Company’s IPO; (v) “Founder’s Units” shall mean
the units that are being sold privately by the Company simultaneously with the
consummation of the IPO; (vi) “Trust Account” shall mean the trust account into
which a portion of the net proceeds of the IPO will be deposited; and (vii)
“Registration Statement” means, collectively, the Company’s registration
statement on Form S-1 (SEC File No. 333-221957) filed with the Securities and
Exchange Commission. 

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto. 

 

14. Each of the undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

15. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. 

 

[Signature Page Follows]

 

 



 

  MTech Sponsor LLC   Print Name of Insider         By:

/s/ Scott Sozio

   

Name: Scott Sozio 

Title:   Managing Member of SS FL LLC,
a managing member of MTech Sponsor LLC 

       

Steven Van Dyke 

  Print Name of Insider     By:

/s/ Steven Van Dyke

    Steven Van Dyke           Acknowledged and Agreed:           MTech
Acquisition Corp.         By: /s/ Scott Sozio     Name:  Scott Sozio    
Title:    Chief Executive Officer           EarlyBirdCapital, Inc.         By:

/s/ Steven Levine

    Name: Steven Levine     Title: Chief Executive Officer

  

[Signature Page to Sponsor Insider Letter]

 



 

